Statements by the President
Just over a fortnight ago, I took part in the ceremonies at Westerplatte to commemorate the seventieth anniversary of the outbreak of the Second World War. That war plunged Europe into terror, claimed millions of victims and divided our continent for nearly half a century. We should never forget that war and violence could once again return to this Europe of ours.
I must refer to another act of violence that took place this summer. Two officers of the Spanish Civil Guard were killed by ETA whilst performing their duties.
I am sorry to have to inform Parliament of the death of Mr Ernest Gline, a former Belgian Member of this House, who passed away on 10 August at the age of 78. Mr Gline was a Member of the European Parliament between 1968 and 1994. He also served as Chairman of the Socialist Group between 1979 and 1984.
I regret to have to inform you also of the death of Sir Christopher Prout, a former British Member of this House, who passed away on 12 July at the age of 67. Sir Christopher Prout, who subsequently became Lord Kingsland, was a Member of the European Parliament between 1979 and 1994. He also served as Chairman of the Group of European Democrats between 1987 and 1994.
Before we move on to our discussions, I invite you to join with me in honouring the memory of those who laid down their lives in the defence of Europe, and of those others who devoted their lives to its service, working to transform it into what it now is.
(The House rose and observed a minute's silence)